Citation Nr: 0623757	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder 
as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a disorder 
characterized by dizziness, fatigue, and weakness as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for eye disorder other 
than refractive error as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for hypertensive heart 
disease, to include as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to service connection for a digestive tract 
disorder other than reflux esophagitis, to include as 
secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for headaches, to 
include as secondary to service-connected diabetes mellitus.

7.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with venostasis ulcers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In April 2006, the veteran testified at a Board 
videoconference hearing before the undersigned; a copy of the 
transcript is associated with the record.

In a May 2002 addendum to an April 2002 VA diabetes mellitus 
examination report, the examiner stated that the veteran's 
neuropathy of both lower extremities was very likely related 
to his diabetes mellitus.  Since the veteran is service 
connected for peripheral neuropathy of the left lower 
extremity only, the Board construes this statement as an 
inferred claim for peripheral neuropathy of the right lower 
extremity.  This issue is referred to the RO for appropriate 
action.

Except for issues 1 and 2 above, the other issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

At an April 2006 Board videoconference hearing, prior to 
promulgation of a decision in the appeal, the veteran 
testified that he wanted to withdraw the appeals for service 
connection for a kidney disorder and a disorder characterized 
by dizziness, fatigue, and weakness. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal for 
service connection for a kidney disorder by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for withdrawal of the Substantive Appeal for 
service connection for a disorder characterized by dizziness, 
fatigue, and weakness by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran 
testified at his Board videoconference hearing on April 20, 
2006, that he wanted to withdraw the appeals for service 
connection for a kidney disorder and a disorder characterized 
by dizziness, fatigue, and weakness.  His testimony was 
reduced to writing in a transcript prepared from the 
recording of that hearing.  Hence, there remains no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal for service connection for a kidney disorder as 
secondary to service-connected diabetes mellitus is 
dismissed.

The appeal for service connection for a disorder 
characterized by dizziness, fatigue, and weakness as 
secondary to service-connected diabetes mellitus is 
dismissed.


REMAND

The Board finds that VA's duties to notify and assist a 
claimant in substantiating a claim for VA benefits have not 
been fulfilled.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection is granted on appeal, or an effective 
date, if a higher rating is granted on appeal.  Moreover, VA 
has not provided notice of what evidence is needed to 
establish service connection on a secondary basis.  On 
remand, this must be done.

The duty to assist includes obtaining additional non-VA and 
VA treatment records and providing a VA medical examination 
or a medical opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  During the April 2006 hearing, the veteran indicated 
that there many VA medical records, which have not been 
obtained, concerning treatment for the claimed disorders and 
reported that a private doctor treats him for his heart 
disease.  Additionally, he stated that his health care 
providers have told him that the claimed disorders are 
related to his diabetes mellitus.  The veteran maintains that 
his diabetes mellitus has gotten worse.  The claims file 
contains VA treatment records dated from April 1999 to March 
2004, and private treatment records from the Wound Care 
Center in Ocala, from the Leesburg, Brookville, Ocala, and 
Munroe Regional Medical Centers, and from Dr. Wheeler 
(October 1995), Dr. Zoeller (April to June 1998), and Drs. 
Amarchand and Raju (from August 1999 to September 2001).  On 
remand, the veteran should be asked to identify health care 
providers and VA should attempt to obtain missing private and 
VA medical records. 

Service medical records show that the veteran was treated on 
several occasions for headaches (migraines and tension) from 
1958 to 1962; that, in October 1962, the veteran was 
diagnosed with hypertension; and that, in 1973, the veteran 
was hospitalized and treated on multiple occasions for chest 
pains.  Post-service medical records and testimony reflect 
diagnoses of cataracts, angina, hypertension, coronary artery 
disease, arteriosclerotic heart disease (ASHD), hernias, 
gastroesophageal reflux disease (GERD), Barrett's syndrome, 
migraines, headaches, and venous ulcers and peripheral 
neuropathy of both lower extremities.  On remand, the veteran 
should be examined to clarify the nature and etiology of any 
of the claimed disorders found and the nature and extent of 
his diabetes mellitus.  Since the veteran's notice of 
disagreement was filed within one year after grant of service 
connection for diabetes mellitus, VA should consider whether 
higher staged ratings are warranted under the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) explains the 
information or evidence needed to 
establish an initial disability rating or 
an effective date, if service connection 
is granted on appeal, and an effective 
date, if a higher rating is granted on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); (2) explains the 
information or evidence needed to 
establish service connection on a 
secondary basis under 38 C.F.R. § 3.310; 
(3) informs the veteran of what 
information VA has or will seek to 
provide; (4) informs the veteran that he 
can submit a medical opinion(s) from his 
physicians indicating that his claimed 
disorders are due to his diabetes 
mellitus; and (5) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify and sign authorizations for 
release of medical information from all 
health care providers that have treated 
him for diabetes mellitus, hypertension, 
headaches, and any disorders of the eye, 
heart, and digestive tract since his 
discharge from service in March 1975 to 
the present.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, VA should obtain 
missing records for treatment of the 
veteran from Dr. Amarchand prior to 
August 1999 and after September 2001, and 
from the Orlando VA medical facility 
prior to April 1999 and after March 2004.  
If records are unavailable, please have 
the health care provider so indicate.

3.  Following completion of 1 and 2 
above, VA should make arrangements for 
the veteran to be afforded eye, foot 
disorders, heart disorders, digestive 
disorders, peripheral nerves, 
neurological, and diabetes mellitus 
examinations, by appropriate specialists, 
to determine the nature and extent of his 
diabetes mellitus, and whether the 
veteran has headaches or any disorder of 
the eyes, heart, or digestive tract and 
to determine the nature, extent and 
etiology of any such disorder found, to 
include hypertension.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and their reports should 
so indicate.  After examining the veteran 
and reviewing the veteran's medical 
records and history, the appropriate 
examiner(s) should identify any disorders 
of the eye, heart, digestive tract, or 
headaches found, to include hypertension, 
and should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
such disorder: (1) was incurred during, 
or was aggravated by, the veteran's 
active service or is otherwise related to 
his active service, (2) became manifest 
to a compensable degree within a one year 
period of his discharge from service, or 
(3) is approximately due to, or was 
aggravated (worsened) by, the veteran's 
service-connected diabetes mellitus.  The 
veteran was discharged from service on 
March 31, 1975.  He is also service 
connected for reflux esophagitis.

The diabetes mellitus, foot and 
peripheral examiners should assess the 
nature and severity of the veteran's 
service-connected residuals of his 
diabetes mellitus and diabetic peripheral 
neuropathy in accordance with the latest 
AMIE worksheets for rating diabetes 
mellitus and disorders of the foot and 
peripheral nerves and, if there is 
residual scarring, the veteran should be 
afforded a scar examination in accordance 
with the latest AMIE worksheet.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  After completion of 1, 2 and 3 above, 
and any additional development deemed 
necessary, VA should readjudicate the 
appellant's claims.  In so doing, VA must 
review the record to ascertain whether 
higher staged ratings for diabetes 
mellitus are warranted under the holding 
in Fenderson, and whether service-
connection is warranted for any of the 
claimed disorders on a direct or 
secondary basis (due to diabetes 
mellitus).  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005). The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


